AT-1 38lEJ-125

ArroRNEY 0R PARTY wiTHouT A1'r0RNEY; STATE BAR NO.: 149770 FoR couRr uss oNLY
NAMEr Mary H. Haas

F\RM NAME: Davis Wright Tremaine LLP
sTREETADDRESS: 865 S. Figueroa Street, Suite 2400
ClTYf LOS Ange|eS sTATE: CA zlP cooE: 90017_2463 o D
TELEPHoNE No.: (213) 633_6800 FAx No.; (213) 633-6899 F `
E-MA\LADDRESS; maryhaas@dwt.COm

ATFORNEY F°R<"am€>f Plaintiff Red Lion Hotels Franchising lnc. MAR ']_ _B 2019
suPERloR couRT oF cALiFoRNiA, couNTY oF

RT '
sTREETADDREss: 501|street,Room4-2oo ¢_~,\_F_g ,u .R §S‘,°§A°@é’onm
MAlLlNGAoDREss: EASTEF\ m
C\TVANDZIPCODE: Sacramento,CA 95814 ev

BRANCH NAME~. Eastern District, Robert T. Matsui Federal Courthouse
P\_AiNT\FF RED L|ON HOTELS FRANCH|S|NG, lNC.
DEFENDANT FlRST CAP|TAL REAL ESTATEl et al.
APPLlCAT|ON AND ORDER FOR APPEARANCE AND EXAMINAT|ON cASE NuMBER;

E§l ENFoRcEMENT oF JuDGMENT l:j ATTAcHMENT(Third Personj 2;18-MC-00161-TLN-DB
§ Judgment Debtor I:I Third Person

ORDER TO APPEAR FOR EXAM|NAT|ON

 

 

 

 

 

 

 

 

1. TO (name): MAJ|QUE LADN|ER
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
a. g furnish information to aid in enforcement of a money judgment against you.
b. I:l answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
judgment debtor.
c. l___] answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
that is subject to attachment

 

 

 

 

 

Date: May 17, 2019 Time: 9:30 a.m. Dept. or Div.: 27 Rm.:
Address of court E§\ is shown above l:\ is:
3. This order may be served by a sheriff, marshal, registered process er, or ing cially appointed person (name):

   

Date;
»Qg//?\ V ' wDGE
Mag§rate Deborah Barnes

This order must be served not less th n 10 days before the date set for the examination.

lMPORTANT OTlCES ON REVERSE
APPLicATloN FoR oRDER To APPEAR FoR ExAMlNATloN

4. Original judgment creditor I:I Assignee of record 1:| Plaintiff who has a right to attach order
applies for an order requiring (name): Majique Ladnier
to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt.
5. The person to be examined is
a. g the judgment debtor.
b. [___I a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civi|
Procedure section 491 .1 10 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
. I:l This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
attachment. An affidavit supporting an application under Code of Civil Procedure section 491 .150 or 708.160 is attached.
8. m The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
is attached.

l declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date: March 21, 2019

 

 

 

 

`|

 

 

Mary H. Haas > /S/ Main. Haas
(TYPE oR PR\NT NAME) (s\GNATuRE oF DEcLARANT)
(Continued on reverse) Page1 orz
c d fc' 1 P d ,
Form Adopred for Manda\ory use APPL'CAT'CN AND ORDER FOR §§ 491.110,703.:1?),°703'."1'20:°7°:3.[1”7%

J\;,d:°;a'/C?\;n°"°fca"i|f°mia 20 APPEARANCE AND EXAM|NAT|ON WWW.GOHHS.Ca-gav
A ` 8 E ` 25[R°v' anua'y1' 171 (Attachment-Enforcement of Judgment)

Amerir.nn LegalNet, Inc. Q
www Fnrm.<WnrkFlnw Cnm _

 

AT-138lEJ-125

 

information for Judgment Creditor Regarding Service
|f you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
process serverl or the person appointed in'item 3 of the order at least 10 calendar days before the date of
the hearing, and have a proof of service filed with the court.

lMPORTANT NOT|CES ABOUT THE ORDER

 

 

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
NOTlCE T0 JUDGMENT DEBTOR lf you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

 

 

APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)

(1) NOT|CE T0 PERSON SERVED lf you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

(2) NOT|CE T0 JUDGMENT DEBTCR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debU:

|f you claim that all or any portion of this property or debt is exempt from enforcement of the money
judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption
or your exemption may be waived.

 

 

APPEARANCE OF A TH|RD PERSON (ATTACHMENT)
NOT|CE TO PERSON SERVED lf you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

 

 

APPEARANCE OF A CORPORAT|ON, PARTNERSH|P,
ASSOC|AT|ON, TRUST, OR OTHER ORGAN|ZAT|ON
lt is your duty to designate one or more of the following to appear and be examined: officers,
directors, managing agents, or other persons who are familiar with your property and debts.

 

 

 

Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk’s

_ office for Request for Accommodation (form MC-410). (Civil Code, § 54.8.)

AT-138/EJ~125 [Rev. January1,2017] APPL|CAT|CN AND ORDER FOR Page 2 of 2

APPEARANCE AND EXAM|NAT|ON
(Attachment-»Enforcement of Judgment)

 
 
  

   

American Legn|Net, Inc. _z
www `FnrmsWorkFlnw corn ’ '

 

